This case is stricken from the docket for want of a transcript of the record. What is filed here as a transcript purports to contain only "the proceedings had on the trial of motion to correct judgment and retax costs." The original judgment is found only in the statement of facts proven on hearing of this motion, and the matter complained of in the motion, which was filed nearly a month after the judgment was rendered, but during the same term of court, was expressly adjudicated therein.
The appeal bond purports to perfect an appeal from the original *Page 477 
judgment, while the transcript contains only the proceedings on what was in legal effect but a motion for a new trial. We know of no authority for such procedure. It is not the office of a motion to retax costs to correct errors in the original judgment. That can only be done by appeal or writ of error, and upon a transcript of the whole record.
Appeal dismissed.